CANTY, J.
I concur. Our constitution gives the probate court exclusive jurisdiction of certain matters, which implies that it has no jurisdiction of other matters. Then it is not often that the probate court and the district court have concurrent jurisdiction. But, as regards such question of concurrent jurisdiction, an indebtedness due from a co-executor to the estate, and incurred during the life of the testator, stands on the same footing as an indebtedness *223due from a third party to the estate, incurred during the life of the testator. The district court has jurisdiction of an action brought by the executor against such third party in such a case. But, if the third party should file a claim against the estate in the probate court, the executor could plead in that court, as an offset or counterclaim, the indebtedness due from the third party to the estate. In this manner, the two courts have concurrent jurisdiction. As affecting this question of concurrent jurisdiction, it is immaterial that the indebtedness is due to the estate from a co-executor, instead of from a third party. The district court still has jurisdiction, and the action may be brought in equity in that court by the other co-executor. Of course, the existence of other facts may or will, before the estate is settled, draw the claim into the probate court, and give that court jurisdiction, just as the existence of other facts would draw to that court such a claim against a third party, and give that court jurisdiction over'that claim. In my opinion, these are the principles on which the district court and the probate court have concurrent jurisdiction in such a case as this. '